Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims claim a polymer which is a polymerization product of reactants comprising …at least one halogenated heteroalkyl or halogenated heteroalkenyl group corresponding to formula (I):

                                 CX1X2H CX3X4-Y- (I)
wherein 
X1, X2, X3 and X4 are independently selected from 
a hydrogen atom, 
a halogen atom or a halogenated or non-halogenated alkyl group having 1 to 20 carbon atoms, and 
Y is oxygen (0), sulfur (S) or NR, where R is H or an organic moiety,

subject to the proviso that the halogenated heteroalkyl group is comprised of at least
one halogen atom………
                               [CX1X2H] [CX3X4]-Y- (I)
which can be CF2H-CH2O-


US 6423809
CnF2n+1-A-CH2OCH2-C (CH2OH)2-R
wherein A= -CH=CH- or -CH2CH2-
which can be
CnF2n+1-(CH2CH2)-CH2-O-CH2-C (CH2OH)2-R or
CnF2n+1-(CH=CH)-CH2-O-CH2-C (CH2OH)2-R
	Therefore, the closest prior art of fails to or fairly suggest the halogenated reactant comprising formula (I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763